DETAILED ACTION
This is a Final office action on the merits in application number 17/091,376. This action is in response to Applicant’s Amendments and Arguments dated 4/25/2022. Claims 1-3, 7 and 9-10 were amended, Claims 11-20 are newly added and no claims were cancelled. Claims 1-20 are pending and have been examined on the merits.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Regarding Specification objections:
The specification objection is withdrawn in view of Applicant’s amendments.

Regarding Claim objections:
The objection to Claim 2 related to “to the provide” is withdrawn in view of Applicant’s amendments. 

Regarding 35 USC 112:
As discussed in the 35 USC 112 rejection, infra, Applicant has corrected one problem relating to Claim 2 but has created another.

Regarding 35 USC 101:
Applicant asserts on page 17, top, of their Response dated 4/25/2022 that their amendments of “Claims 1 and 9 are directed to a facility having areas that are designated for performing a specific function”. Respectfully, labeling a space or even using a space for a specific purpose is not a functional distinction. As discussed in the 35 USC 101 rejection, infra, Applicant claims certain areas with capacity limits. Every physical item takes up a certain amount of space. It is intuitive that a room or a building contains a fixed amount of space and by the definition of “capacity” there is a finite number of physical items that can fit into a certain space. Examiner holds that capacity in the context of a distribution center is old and well known in the distribution center art and designing a distribution center with areas with certain sub-capacities is not inventive. A human can easily view a room and imagine it separated into smaller areas. A human can view a picking/consolidation/packing machine input and output areas and know there is a maximum volume of material will fit into each physical space. Humans can use simple tools such a tape measure and simple math to precisely determine the maximum volume. Distribution centers and warehouses are old and well known in commerce and commercial entities managing the flow of items within a distribution center using computers is newer but still was old and well known at the time of Applicant’s effective filing date. Calculating physical capacity of a space and adding and subtracting the flow in and out of the space of physical objects with certain volumes so the total volume used by the physical objects does not exceed the physical capacity of the space is an abstract idea in the category of Certain Methods of Organizing Human Activity. Simply dividing the space into sub-spaces with certain labels or programming a general purpose computer to do the math does not make this non-abstract.  As discussed in the Interview of 3/1/2022, specific algorithms detailing the path optimization calculations and algorithms detailing how Applicant controls the amount of material input into a space, neither of which appear to be supported in Applicant’s current specification, would provide necessary functionality. Applicant’s argument has been considered but is not persuasive, the rejection is maintained.

Applicant asserts on page 17, bottom, that having areas designated to perform certain functions “integrates the abstract idea into a practical application”. Respectfully, as discussed above, labeling areas of space is not a functional distinction. In this case the labeling is part of the abstract idea. Applicant’s argument has been considered but is not persuasive, the rejection is maintained.

Regarding 35 USC 103:
Applicant asserts on page 18 that the art of record does not teach the newly added wherein the assignment of the received online order to the at least one picking station is based on the assignment of the received online order to the at least one packing station. As discussed in the 35 USC 103 rejection, infra, Examiner holds that this is taught by prior art of record.



Specification
The specification objection is withdrawn in view of Applicant’s amendments.

Claim Objections
The objection to Claim 2 related to “to the provide” is withdrawn in view of Applicant’s amendments. 

Claim Rejections - 35 USC § 112a
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 18 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
 In newly added Claim 18, Applicant now claims The system of claim 1, wherein the control circuit is further configured to assign additional units associated with another online order to be picked at the at least one picking station, and wherein a quantity of the additional units is the same quantity as those units that were already picked at the at least one picking station. (Examiner emphasis) Examiner is interpreting another online order to mean that Applicant is now claiming that items from a plurality of orders are picked at the same time. Based on Applicant’s specification at at least [0003] “picks one or more products associated with the retail order”, Examiner holds that Applicant teaches picking one order at a time up to station capacity limits and does not teach picking items for multiple orders at a time. Applicant appears to teach the term “another online order” at specification [0028] but the context of this phrase here relates to an example of a single order. Applicant appears to teach “additional units” in specification [0036] but this is in context of splitting a single order and picking parts of it at different times. Newly added Claim 18 does not appear to be supported by Applicant’s specification and is rejected as new matter.

Claim Rejections - 35 USC § 112b

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Applicant’s amendment has created new rejections:  In Claim 2 Applicant now claims the particular activity…is either fully, partially or not performed by.    It is unclear what Applicant is positively reciting.  Applicant’s claim appears to read on art in all possible automation states therefore automation state is not limiting (i.e. every picking station, consolidation station and packing station in the world is either fully, partially or not automated therefore any picking station, consolidation station and packing station with no automation state specified would read on Applicant’s claim). 
Claim 3 inherits the issues of claim 2 through dependency.
Appropriate correction is required.


Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are also rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Examiner is using the “step” annotation from the 2019 PEG for clarity.
Step 1: Independent Claims 1 and 9 recite the statutory categories of system (Machine). Claims 2-8 and Claims 11-19 are dependent on Claim 1 and Claims 10 and 20 are dependent on Claim 9 and are thus Machine claims.
Step 2A, prong 1:
Using Claim 1 as exemplary, Claim 1 recites A system for processing online product orders at a fulfillment facility, the system comprising: a plurality of picking stations each configured to provide a process of picking units from online orders, wherein each of the plurality of picking stations is assigned a picking capacity limit, the picking capacity limit defining a maximum number of units to be assigned to be picked by the picking station; a plurality of consolidating stations each configured to provide a process of consolidating multiple picked units from the online orders for packing, wherein each of the plurality of consolidating stations is assigned a consolidating capacity limit, the consolidating capacity limit defining a maximum number of units to be assigned to be consolidated by the consolidating station; a plurality of packing stations each configured to provide a process of packing picked units and packing consolidated picked units into packing containers in accordance with the online orders, wherein each of the plurality of packing stations is assigned a packing capacity limit, the packing capacity limit defining a maximum number of units to be assigned to be packed by the packing station; wherein each of the plurality of picking stations, the plurality of consolidating stations, and the plurality of packing stations is a physical area designated for a particular activity associated with fulfilling the online orders, and wherein the particular activity comprises picking the units, consolidating the multiple picked units, packing the picked units, and packing the consolidated picked units into the packing containers; and a control circuit coupled to the plurality of picking stations, the plurality of consolidating stations, and the plurality of packing stations, wherein the control circuit is configured to: for each received online order, assign the received online order to at least one packing station after checking that the received online order will not cause the at least one packing station to exceed the picking capacity limit, wherein the assignment of the received online order to the at least one picking station is based on the assignment of the received online order to the at least one packing station; and assign the received online order to at least one picking station after checking that the received online order will not cause the at least one picking station to exceed the picking capacity limit; assign, in the event consolidation is needed, the received online order to at least one consolidating station after checking that the received online order will not cause the at least one consolidating station to exceed the consolidating capacity limit.
For clarity Examiner has bolded the non-abstract elements. Claim 1 and similarly Claim 9 recite steps that, under their broadest reasonable interpretations and but for the recitations of computer elements, cover a Mental Process. Comparing the known maximum capacity of a machine and the known number of items to be processed by a machine before using a machine to prevent overloading the machine is an abstract idea in the sub-category of mental processes since, but for the use of a generic computer, this process could be performed in a human mind.  Additionally, Claim 1 and similarly Claim 9 contain an abstract idea in the category of Certain Methods of Organizing Human Activity in the subcategory of commercial or legal interactions. Applicant discloses in [0003] of his specification that picking and packing products at a fulfillment facility for delivery to a customer is a well-known process.
Claim 2, as amended, does not further limit Claim 1 and contains the same abstract idea by virtue of its dependency on Claim 1. Claims 3, 10, 11, 19 and 20 further define priority and contain the same abstract idea by virtue of their dependency on Claims 1 and 9, respectively. Claim 4 adds general purpose conveyor hardware and contains the same abstract idea by virtue of its dependency on Claim 1. Claim 5 adds a general purpose shelf and contains the same abstract idea by virtue of its dependency on Claim 1. Claims 6 and 16 add the general purpose hardware of a picking robot, a put-wall, a forklift, a crane, a conveyor, a cart and a tote and contains the same abstract idea by virtue of its dependency on Claim 1. Claims 7 and 8 limit “limits” and contains the same abstract idea by virtue of their dependency on Claim 1. Claim 12 adds a matrix pick area which is interpreted in view of Applicant’s [0018] as a general purpose automated pick station and contains the same abstract idea by virtue of its dependency on Claim 1. Claim 13 adds a off-line pick area which is interpreted in view of Applicant’s [0018] as a general purpose manual pick station and contains the same abstract idea by virtue of its dependency on Claims 1 and 11. Claim 14 adds a database which is interpreted in view of Applicant’s [0017] as a general purpose database and contains the same abstract idea by virtue of its dependency on Claim 1. Claim 15 adds a connection between picking, packing and consolidation stations which is interpreted in view of Applicant’s [0039] as a general purpose network and contains the same abstract idea by virtue of its dependency on Claim 1. Claim 17 adds a control unit function of identifying a path but this is claimed in a conclusory manner and the specification does not contain any details of specific algorithms that achieve this functionality and this claim contains the same abstract idea by virtue of its dependency on Claim 1. Claim 18, as best understood, adds picking a quantity of the same type of item for “another online order” but this does not appear to be supported in the specification (see also 35 USC 112a rejection) thus Claim 18 contains the same abstract idea by virtue of its dependency on Claim 1.
Accordingly Claims 1-20 recite an abstract idea.
Step 2A, prong 2:
The judicial exception is not integrated into a practical application. With the exception of  the control circuit, and the picking, consolidation and packing stations recited in Claim 1, and the conveyor hardware in Claim 4 and 6 and the shelf in claim 5 and the picking robot, cart and tote in Claim 6, Applicant does not claim any hardware. Applicant defines the control circuit in [0017] “the control circuit 102 may include a server, a computer, a computer processor a distributed computing system, to name a few” and [0037] “control circuit 1012 can be implemented through one or more processors, microprocessors, central processing unit, logic, local digital storage, firmware, software, and/or other control hardware and/or software” as a general purpose computer. Applicant uses the terms picking, consolidation and packing stations functionally throughout and does not provide any technical details of these systems. Applicant further states in ([0038] “Further, the circuits, circuitry, systems, devices, processes, methods, techniques, functionality, services, servers, sources and the like described herein may be utilized, implemented and/or run on many different types of devices and/or systems”) further indicating that he is not claiming specific hardware. Applicant recites a generic picking robot in [0018 and 0019]. Applicant recites conveyor in [0019] “conveyor system may include a mechanical handling equipment that moves units of items/materials/products from one location to another in the fulfillment facility”. Applicant recites shelf in [0017] and tote and cart in [0018 and 0032]. Applicant teaches well known hardware used for the purposes for which they are intended.  Applicant does not Claim or teach in his Specification any special purpose hardware or improvements thereof.  All of the hardware recited in Applicant’s claims and specification is recited at a high level of generality and amount to no more than instructions to apply the exception using general purpose computer and hardware systems. The claimed invention does not improve the functioning of a computer or any other technology or technological field, the claimed invention does not apply the judicial exception to a particular (non-general purpose) machine, and the claimed invention does not effect a transformation or reduction of a particular article to a different state or thing.  
The claims as a whole do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Claims 1 and 9 are therefore directed to an abstract idea. As discussed above, dependent Claims 2-8 and 10-20 recite the same abstract idea and do not recite any additional elements that would integrate the Abstract idea into a practical application and are, thus, also directed to an abstract idea.  

Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As stated previously with respect to the integration of the abstract idea into a practical application, the additional elements of a general purpose processor, generic picking, consolidating and packing stations, a generic picking robot and a generic conveyor, shelf, cart and tote a put-wall, a forklift, and a crane, taken individually and in combination, amount to no more than mere instructions to apply the exception using general purpose computer systems. As previously discussed, Claims 1 and 9 as a whole merely describe how to compare the known maximum capacity of a machine and the known number of items to be processed by a machine before using a machine to prevent overloading the machine. Thus, even when viewed as a whole, nothing in the claim adds significantly more (i.e. an inventive concept) to the abstract idea. Mere instructions to apply cannot provide an inventive concept. Similarly Claims 2-8 and 10-20 as a whole merely recite the same abstract idea, add additional well-known hardware, and do not recite any additional elements that would integrate the Abstract idea into a practical application.  Claims 1-20 are not patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 4-9, 11-15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2011/0295644 (Hara) in view of U.S. Patent 7,751,928 (Antony) in view of and NPL “Zulily Tech” by Taylor Fisk published Oct 31, 2017, available at https://zulily-tech.com/2017/10/31/from-cart-pick-to-put-walls/ (Fisk).

Regarding Claim 1:
 	Hara teaches a material handling facility. Hara teaches: A system for processing online product orders at a fulfillment facility, the system comprising: a plurality of picking stations each configured to provide a process of picking units from online orders, ([0016] “multiple pickers 200…two or more of the pickers 200 may pick items for one order”).

a plurality of packing stations each configured to provide a process of packing picked units and packing consolidated picked units into packing containers in accordance with the online orders, ([0029] “packing stations 230a-230n”).

wherein each of the plurality of packing stations is assigned a packing capacity limit, the packing capacity limit defining a maximum number of units to be assigned to be packed by the packing station; ([0029] “depending on a measure of that packing stations current workload” and [0032] “without exceeding known constraints of the materials handling facility”).

wherein each of the plurality of picking stations, the plurality of consolidating stations, and the plurality of packing stations is a physical area designated for a particular activity associated with fulfilling the online orders, and wherein the particular activity comprises picking the units, consolidating the multiple picked units, packing the picked units, and packing the consolidated picked units into the packing containers; (see [0016] “exemplary physical layout” and see [Figure 2] “inventory 30… stock storage…agents(pickers) 200” and “random access storage buffer 220” ([0026] identifies this as a putwall/consolidation station) and “packing station 230a…n” and [0062] “units of the materials handling facility may be categorized into different collections of units based on physical location”)

and a control circuit coupled to the plurality of picking stations, the plurality of consolidating stations, and the plurality of packing stations, wherein the control circuit is configured to: for each received online order, ([0013] “under direction of a control system”).

- 22 -assign the received online order to at least one packing station after checking that the received online order will not cause the at least one packing station to exceed the packing capacity limit. ([0029] “units may be released from random access storage buffer 220 and provided to a respective one of packing stations 230a-230n (collectively referred to as packing stations 230) on a per shipment basis… each packing station may be configured to request one or more shipments depending on a measure of that packing stations current workload”). 

wherein the assignment of the received online order to the at least one picking station is based on the assignment of the received online order to the at least one packing station; ([0057] “the method may include determining the desired target thoughput rate for one or more upstream processes all the way up to the picking process” and [0061] “temporarily altering a picking plan” and [0033] “process control component…process model…units per hour conveyed to pack stations 230” and [0035] different packing stations may be associated with different packing station types…distinct desired output rate 350 for each packing station type…different types of packing stations may have different processing capabilities”).

While Hara teaches a plurality of pickers/picking stations, Hara does not specifically teach: wherein each of the plurality of picking stations is assigned a picking capacity limit, the picking capacity limit defining a maximum number of units to be assigned to be picked by the picking station; In the same field of art, Antony also teaches: ([Column 7, line 28] “collection of pick modules” and [Column 7, lines 63-67] “agents…agent 200 may be an employee with a push cart configured to hold a plurality of storage bins or totes” and [Column 8, line 25] “spare capacity within totes 310”).

Antony also teaches: assign the received online order to at least one picking station after checking that the received online order will not cause the at least one picking station to exceed the picking capacity limit; ([Column 8, lines 22-25] “a given agent 200 may receive instructions to pick various items dependent upon … the current state of its push cart 320 (e.g., whether it has spare capacity within totes 310”). It would have been obvious to a person of ordinary skill in the art at the time of Applicant’s effective filing date to consider the current state with respect to capacity, as taught by Antony, of each of a plurality of pickers/picking carts, as taught by Hara, due to the inherent physical realities of one thing occupying a particular space at a time (at least in classical physics) and predictable results of items falling off of overloaded picking carts/picking stations.

While Hara teaches the well-known consolidation device of a put wall: ([0026-0029] “Random access storage buffer 220 may in various embodiments be configured to store multiple conveyance receptacles (each including a unit of an item) in respective buffer locations. In some embodiments, random access storage buffer 220 may include shelving units or other physical structures with columns and rows defining addressable locations or "slots" in which one or more conveyance receptacles 215 may be stored… conveyance receptacles including such units (typically one unit per receptacle) may not be eligible to be removed or "released" from the random access storage buffer until all of such units are present within the buffer… units may be released from random access storage buffer 220 and provided to a respective one of packing stations 230a-230n (collectively referred to as packing stations 230) on a per shipment basis”), Hara does not specifically teach:  a plurality of consolidating stations each configured to provide a process of consolidating multiple picked units from the online orders for packing.  Fisk teaches multiple put walls: ([Page 3, line 6] “put walls” and [Page 3, lines 11-12] “having just one put wall is not practical”).

Fisk also teaches: wherein each of the plurality of consolidating stations is assigned a consolidating capacity limit, the consolidating capacity limit defining a maximum number of units to be assigned to be consolidated by the consolidating station; ([Page 3, lines 18-20] “This challenge is made more difficult by the physical capacity of the put walls. We need to limit how much is going to the wall to avoid a situation where there is no slot for a new shipment to go”).

Fisk also teaches: assign, in the event consolidation is needed, the received online order to at least one consolidating station after checking that the received online order will not cause the at least one consolidating station to exceed the consolidating capacity limit ([Page 4, lines 6-7] “select a wall for a shipment based on that wall having enough capacity and need”). It would have been obvious to a person of ordinary skill in the art at the time of Applicant’s effective filing date to improve the put wall consolidation functionality, as taught by Hara, with the use of multiple put walls, as taught by Fisk for the reasons taught by Fisk on page 3 – because in practice if a single put wall is to physically large, the putters (people who load the put wall) would have to travel great distances to load it, reducing their productivity. Fisk teaches multiple, smaller put walls, with orders strategically arranged between them is more efficient.


Regarding Claim 2:
 	Hara in view of Antony in view of Fisk teaches all of the elements of Claim 1. Hara also teaches: The system of claim 1, wherein the particular activity in each of the plurality of picking stations, the plurality of consolidating stations and the plurality of packing stations is either fully, partially, or not performed by automated machine components. As noted in the 35 USC 112b rejection, supra, Applicant appears to claim all possible automation states (i.e. every picking station, consolidation station and packing station in the world is either fully, partially or not automated) therefore, as currently claimed, the state of automation is not limiting. For the purposes of compact prosecution Hara teaches: ([0022] “This may be performed manually (e.g., by an operator or agent using a hand-held scanner), via an automated scanning/reading process using fixed scanners/readers, or by a combination of manual and automatic scanning/reading” and [0025] “In alternative embodiments, some or all of the activities described as being performed by a human operator may be performed by automated mechanisms” and [0026] consolidation station “may include automated or robotic mechanisms”). In the interest of compact prosecution, Examiner notes that Antony also teaches this at ([Column 9, line 55 to Column 10, line 4]).

Regarding Claim 4:
 Hara in view of Antony in view of Fisk teaches all of the elements of Claim 1. Hara also teaches: The system of claim 1, wherein the system comprising: conveyors configured to convey units between one or more of the plurality of picking stations, one or more of the consolidating stations, and one or more of the packing stations.  ([0016] and [0023] “conveyor”).

Regarding Claim 5:
 Hara in view of Antony in view of Fisk teaches all of the elements of Claim 1. Hara also teaches: The system of claim 1, further comprising a consolidating storage area comprising a shelf for staging multiple picked units for the online orders until all units associated with given online orders are picked and staged in the consolidating storage area.  ([0026] “storage buffer”).

Regarding Claim 6:
Hara in view of Antony in view of Fisk teaches all of the elements of Claim 1. Hara also teaches: The system of claim 1, further comprising an automated source retrieval system comprising one or more robots configured to pick units from at least one of the plurality of picking stations and place the picked units on at least one of a conveyor, cart and a tote to hold the picked units in place while being transported to at least one of the plurality of consolidating stations and the plurality of packing stations.  ([0022-0024] and [0025] “some or all of the activities described as being performed by a human operator may be performed by automated mechanisms, which may be coupled to and under control of the materials handling facility control system 102”).

Regarding Claim 7:
Hara in view of Antony in view of Fisk teaches all of the elements of Claim 1. Hara also teaches: The system of claim 1, wherein one or more of the picking capacity limit, consolidating capacity limit and packing capacity limit are user-defined. ([0035] “operations management interface 310 may be a computer system through which a management entity submits one or more desired output rates” and [0063] “determine that the quantity of unites within a collection of units has reached a threshold…85% of buffer capacity (or some other threshold). In other examples a lower-bound threshold may be utilized…determine what quantity of units…is below 50% of the buffer’s capacity”.  Examiner notes that, for example, the consolidating capacity limit  (raw number of slots on a putwall), which is what Applicant claims, is determined by the original system designers but the usage threshold (% of slots presently in use before an alert is raised) can be reported to and controlled by a management entity (see [0051]).

Regarding Claim 8:
Hara in view of Antony in view of Fisk teaches all of the elements of Claim 1. Hara also teaches: The system of claim 1, wherein one or more of the picking capacity limit, consolidating capacity limit and packing capacity limit are adjustable and defined at the fulfillment center.  ([0049] “process control component 300 may be configured to determine that a given collection of units has reached a threshold capacity and reduce one or more target throughput rates in order to alleviate the strain on that collection of units. For instance, in an example where the collection of units in the random access storage buffer reaches a threshold value of the buffer's capacity (e.g., 85% of the buffer's capacity), the process control component may reduce the target throughput rate of the picking process such that less units are sent to the random access storage buffer. In different cases, the updated target throughput rate may be valid indefinitely or for only a short time period”. As above, Examiner notes that, for example, the consolidating capacity limit  (raw number of slots on a putwall), which is what Applicant claims, is determined by the original system designers but the usage threshold (% of slots presently in use before an alert is raised) can be reported to and controlled by a management entity (see [0051]).

Regarding Claim 9: 
Hara teaches: (Currently Amended) A system for processing online product orders at a fulfillment facility, the system comprising: a plurality of picking stations each configured to provide a process of picking units from online orders, ([0016] “multiple pickers 200…two or more of the pickers 200 may pick items for one order”).

a plurality of packing stations each configured to provide a process of packing picked units and packing consolidated picked units into packing containers in accordance with the online orders, ([0029] “packing stations 230a-230n”).

wherein each of the plurality of packing stations is assigned a packing capacity limit, the packing capacity limit defining a maximum number of units to be assigned to be packed by the packing station, ([0029] “depending on a measure of that packing stations current workload” and [0032] “without exceeding known constraints of the materials handling facility”).

wherein each of the plurality of picking stations, the plurality of consolidating stations, and the plurality of packing stations is a physical area designated for a particular activity associated with fulfilling the online orders, and wherein the particular activity comprises picking the units, consolidating the multiple picked units, packing the picked units, and packing the consolidated picked units into the packing containers; (see [0016] “exemplary physical layout” and see [Figure 2] “inventory 30… stock storage…agents(pickers) 200” and “random access storage buffer 220” ([0026] identifies this as a putwall/consolidation station) and “packing station 230a…n” and [0062] “units of the materials handling facility may be categorized into different collections of units based on physical location”)

 and a control circuit coupled to the plurality of picking stations, the plurality of consolidating stations, and the plurality of packing stations, wherein the control circuit is configured to: for each received online order, ([0013] “under direction of a control system”).

determine a respective packing station to assign to the received online order by evaluating packing stations in priority order until a highest priority packing station that would not exceed its packing capacity limit if assigned is found; ([0029] “units may be released from random access storage buffer 220 and provided to a respective one of packing stations 230a-230n (collectively referred to as packing stations 230) on a per shipment basis… each packing station may be configured to request one or more shipments depending on a measure of that packing stations current workload”). 

determine a respective picking station based on the determination of the respective packing station to assign to the received online order and by evaluating picking stations in priority order until a highest priority picking station that would not exceed its picking capacity limit if assigned is found; ([0057] “the method may include determining the desired target thoughput rate for one or more upstream processes all the way up to the picking process” and [0061] “temporarily altering a picking plan” and [0033] “process control component…process model…units per hour conveyed to pack stations 230” and [0035] different packing stations may be associated with different packing station types…distinct desired output rate 350 for each packing station type…different types of packing stations may have different processing capabilities”). Examiner notes that Applicant has not defined “priority” in Claim 9 so any priority teaches this element.

(and assign the received online order to) and the respective packing station. ([0029] “units may be released from random access storage buffer 220 and provided to a respective one of packing stations 230a-230n (collectively referred to as packing stations 230) on a per shipment basis… each packing station may be configured to request one or more shipments depending on a measure of that packing stations current workload”).  

While Hara teaches a plurality of pickers/picking stations, Hara does not specifically teach: wherein each of the plurality of picking stations is assigned a picking capacity limit, the picking capacity limit defining a maximum number of units to be assigned to be picked by the picking station; In the same field of art, Antony also teaches: ([Column 7, line 28] “collection of pick modules” and [Column 7, lines 63-67] “agents…agent 200 may be an employee with a push cart configured to hold a plurality of storage bins or totes” and [Column 8, line 25] “spare capacity within totes 310”).

and assign the received online order to the respective picking station, ([Column 8, lines 22-25] “a given agent 200 may receive instructions to pick various items dependent upon … the current state of its push cart 320 (e.g., whether it has spare capacity within totes 310”). It would have been obvious to a person of ordinary skill in the art at the time of Applicant’s effective filing date to consider the current state with respect to capacity, as taught by Antony, of each of a plurality of pickers/picking carts, as taught by Hara, due to the inherent physical realities of one thing occupying a particular space at a time (at least in classical physics) and predictable results of items falling off of overloaded picking carts/picking stations.

While Hara teaches the well-known consolidation device of a put wall: ([0026-0029] “Random access storage buffer 220 may in various embodiments be configured to store multiple conveyance receptacles (each including a unit of an item) in respective buffer locations. In some embodiments, random access storage buffer 220 may include shelving units or other physical structures with columns and rows defining addressable locations or "slots" in which one or more conveyance receptacles 215 may be stored… conveyance receptacles including such units (typically one unit per receptacle) may not be eligible to be removed or "released" from the random access storage buffer until all of such units are present within the buffer… units may be released from random access storage buffer 220 and provided to a respective one of packing stations 230a-230n (collectively referred to as packing stations 230) on a per shipment basis”), Hara does not specifically teach:  a plurality of consolidating stations each configured to provide a process of consolidating multiple picked units from the online orders for packing; Fisk teaches multiple put walls: ([Page 3, line 6] “put walls” and [Page 3, lines 11-12] “having just one put wall is not practical”).

Fisk also teaches: wherein each of the plurality of consolidating stations is assigned a consolidating capacity limit, the consolidating capacity limit defining a maximum number of units to be assigned to be Page 11 of 21consolidated by the consolidating station ([Page 3, lines 18-20] “This challenge is made more difficult by the physical capacity of the put walls. We need to limit how much is going to the wall to avoid a situation where there is no slot for a new shipment to go”).

Fisk also teaches: determine, in the event consolidation is needed, a respective consolidating station to assign to the received online order by evaluating consolidating stations in priority order until a highest priority consolidating station that would not exceed its consolidating capacity limit if assigned is found;… (and assign the received online order to) the respective consolidating station in the event consolidation is needed,  ([Page 4, lines 6-7] “select a wall for a shipment based on that wall having enough capacity and need”). It would have been obvious to a person of ordinary skill in the art at the time of Applicant’s effective filing date to improve the put wall consolidation functionality, as taught by Hara, with the use of multiple put walls, as taught by Fisk for the reasons taught by Fisk on page 3 – because in practice if a single put wall is to physically large, the putters (people who load the put wall) would have to travel great distances to load it, reducing their productivity. Fisk teaches multiple, smaller put walls, with orders strategically arranged between them is more efficient.

Regarding Claim 11:
Hara in view of Antony in view of Fisk teaches all of the elements of Claim 1. While Hara also teaches ([0033] “generate a process model”) which inherently selects one picking station over another to maximize efficiency and thus has to have an ordered list of picking stations from which to choose, Hara does not specifically teach: (New) The system of claim 1, wherein the assignment of the received online order to the at least one picking station is further based on a picking area rule indicating a hierarchy of picking stations.  Antony, in the same field of art teaches: ([Column 15, lines 61-67] “For example, in one embodiment tote runner agents 200 may be implemented as robots configured to perform the relatively simple task of conveying totes 310 or carts 320 from one location to another, while more sophisticated agents 200 (e.g., human agents) may be deployed to perform the more complex tasks of discriminating among items 325 to select and/or restock them with respect to pick modules 110”).

Regarding Claim 12:
 	Hara in view of Antony in view of Fisk teaches all of the elements of Claims 1 and 11. Hara also teaches: (New) The system of claim 11, wherein a matrix picking area is a first picking station in the hierarchy.  ([0022-0024] and [0025] “some or all of the activities described as being performed by a human operator may be performed by automated mechanisms, which may be coupled to and under control of the materials handling facility control system 102”). Examiner is interpreting a matrix picking area as one with automated mechanisms.
Regarding Claim 13:
 Hara in view of Antony in view of Fisk teaches all of the elements of Claims 1 and 11. Hara also teaches: (New) The system of claim 11, wherein an offline picking area is a last picking station in the hierarchy. ([0022-0024] and [0025] “some or all of the activities described as being performed by a human operator may be performed by automated mechanisms, which may be coupled to and under control of the materials handling facility control system 102”). Examiner is interpreting offline picking area as a manual picking area.

Regarding Claim 14:
 Hara in view of Antony in view of Fisk teaches all of the elements of Claim 1. Hara also teaches: (New) The system of claim 1, further comprising a database storing a plurality of picking area rules, wherein the second assignment is further based on a picking area rule of the plurality of picking area rules in accordance with an order type associated with the received online order. ([0033] “generate a process model”). Examiner is interpreting picking area rules to inherently be included in a process model.

Regarding Claim 15:
 	Hara in view of Antony in view of Fisk teaches all of the elements of Claims 1 and 11. Hara also teaches: (New) The system of claim 1, further comprising one or more connecting devices that couples one or more of the plurality of picking stations to one or more of the plurality of consolidating stations and the plurality of packing stations.  ([0012] “fulfillment network”).

Regarding Claim 17:
Hara in view of Antony in view of Fisk teaches all of the elements of Claims 1 and 11. Hara also teaches:  (New) The system of claim 1, wherein the control circuit is further configured toPage 13 of 21 Application. No. 17/091,376 Response to Non-Final Office Action identify a path to process the received online order based on the assignment of the received online order to the at least one packing station and the assignment of the received online order to the at least one picking station.  ([0033] “generate a process model”). Examiner is interpreting a path to inherently be included in a process model.

Regarding Claim 18:
 Hara in view of Antony in view of Fisk teaches all of the elements of Claims 1 and 11. Hara also teaches: (New) The system of claim 1, wherein the control circuit is further configured to assign additional units associated with another online order to be picked at the at least one picking station, and wherein a quantity of the additional units is the same quantity as those units that were already picked at the at least one picking station.  As previously discussed in the 35 USC 112a rejection, supra, Applicant does not appear to teach this. Examiner is interpreting another online order to mean that Applicant is now claiming that items from a plurality of orders are picked at the same time. Based on Applicant’s specification at at least [0003] “picks one or more products associated with the retail order”, Examiner holds that Applicant teaches picking one order at a time up to station capacity limits and does not teach picking items for multiple orders at a time. Applicant appears to teach the term “another online order” at specification [0028] but the context of this phrase here relates to an example of a single order. Applicant appears to teach “additional units” in specification [0036] but this is in context of splitting a single order and picking parts of it at different times. Newly added Claim 18 does not appear to be supported by Applicant’s specification and is rejected as new matter.

Regarding Claim 19:
 Hara in view of Antony in view of Fisk teaches all of the elements of Claims 1 and 11. Hara also teaches: (New) The system of claim 1, wherein at least one of the packing capacity limit, the picking capacity limit, or the consolidating capacity limit is based on at least one of a time of day, a work shift, a month, a season, and a holiday.  

Regarding Claim 20:
 Hara in view of Antony in view of Fisk teaches all of the elements of Claims 1 and 11. Hara also teaches: (New) The system of claim 9, wherein the determination of the respective picking station is further based on a picking area rule indicating a hierarchy of picking stations. ([0033] “generate a process model”). Examiner is interpreting a path to inherently be included in a process model.

Claims 3 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over
U.S. Patent Publication 2011/0295644 (Hara) in view of U.S. Patent 7,751,928 (Antony) in view of and NPL”Zulily Tech” by Taylor Fisk published Oct 31, 2017, available at https://zulily-tech.com/2017/10/31/from-cart-pick-to-put-walls/ (Fisk) and further in view of U.S. Patent Publication 2019/0359424 (Avraham).

Regarding Claims 3 and 10:
Hara in view of Antony in view of Fisk teaches all of the elements of Claims 1 and 2. While Hara teaches automated, manual and mixed process, Hara does not specifically teach:  The system of claim 2, wherein the control circuit is configured to assign the received online order to the at least one picking station, the at least one consolidating station, and the at least one packing station prioritizing stations by type in a priority order of stations having automated machine components, then stations having automated machine components and a human worker, then stations having a human worker.  The system of claim 9, wherein a priority order used when the control circuit determines the respective picking station, the respective consolidating station, and the respective packing station is by station type in the order of stations having automated machine components, then stations having automated machine components and a human worker, then stations having a human worker.  Avraham teaches: ([0006] “Optionally, a controller is configured to select an operation mode of an apparatus of said plurality of robotic picking apparatuses from the at least three operational modes, wherein said controller is configured to give preference to the autonomous mode over the human-assisted mode and the remote-controlled mode, wherein said controller is configured to give preference to the human-assisted mode over the remote-controlled mode”). It would have been obvious to a person of ordinary skill in the art at the time of Applicant’s effective filing date to prioritize the automatic then mixed level of automation then manual types of stations due to the predictable efficiency of machines.
 
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over
U.S. Patent Publication 2011/0295644 (Hara) in view of U.S. Patent 7,751,928 (Antony) in view of and NPL”Zulily Tech” by Taylor Fisk published Oct 31, 2017, available at https://zulily-tech.com/2017/10/31/from-cart-pick-to-put-walls/ (Fisk) and further in view of U.S. Patent Publication 2021/0133666 to Christopher Eckman et. al (Eckman).
 

Regarding Claim 16:
 Hara in view of Antony in view of Fisk teaches all of the elements of Claims 1 and 11. Hara also teaches: (New) The system of claim 15, wherein the one or more connecting devices comprise a putwall, ([0026] “random access storage buffer”), a tote ([0016]” tote”), a cart ([0016] “cart”), a and a conveyor ([0016] “conveyor”).  Hara does not specifically teach: forklift, a crane, Eckman in the same field of art teaches ([0015] “forklift”). It would have been obvious to a person of ordinary skill in the art at the time of applicant’s effective filing date to substifute these common tools with predictable results.

Relevant Prior Art Not Relied Upon

The prior art is made of record and not relied upon is considered pertinent to applicant’s disclosure.  The additional cited art further establishes the state of the art at the time of applicant’s application.

U.S. Patent Publication 2018/0257873 (Aljoe) teaches: a sorter (consolidation system) in a conveying system that checks if a lane is full or if it is able to receive more products before it sends items down the lane (see [0005] and [0023]).

U.S. Patent Publication 2020/0385211 (Yamashita at. al.) teaches: a plurality of put walls (see [0037 -0039] and [0090]) with fixed capacity and not consolidating unless the system is below a maximum capacity.

U.S. Patent Publication 2018/0137459 (Jacobs et. al.) teaches: a sorting/consolidation station and a packing station with a maximum capacity and not releasing items to the packing station if the packing station’s capacity is reached (see [0031]).

U.S. Patent Publication 2021/0056482 (Li et. al.) teaches: determining the maximum capacity of a picking station (see [0107]).

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY S BURSUM whose telephone number is (571)272-8213. The examiner can normally be reached M-F 9:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan C Uber can be reached on 571-270-3923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-2786.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.S.B./            Examiner, Art Unit 3687  


                                                                                                                                                                                          /NATHAN A MITCHELL/Primary Examiner, Art Unit 3687